Citation Nr: 0324339	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On March 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  An authorization for release of 
medical records (VA form 21-4142) was 
received in June 2003, wherein the 
veteran indicated that he received 
treatment for fracture of the right ankle 
at Mary Immaculate Hospital, 152-11 89th 
Avenue, Jamaica, NY 11432 during the 
period of September 1995 to the present.  
Make arrangements to obtain hospital 
summaries, operation reports, 
consultation reports, reports of imaging 
studies (X-rays, MRIs, CT scans) and 
outpatient treatment records.  Explain to 
the hospital that in its April 18, 1997, 
response to VA's request for records, the 
hospital stated it had no records 
concerning "Bill James."  Please point 
out that the veteran's name is Bill James 
Casey.  

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: any decision 
awarding Social Security Administration 
disability benefits and the records upon 
which any such award was based.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of all residuals of a fracture of 
the left ankle and the nature and extent 
of any current right ankle disability.  
With respect to residuals of the left 
ankle fracture, the examiner should be 
requested to obtain all indicated 
studies, including X-rays.  The examiner 
should specifically determine and 
describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the left 
ankle.  The examiner should also be 
requested to determine the nature and 
etiology of any right ankle disability.  
All indicated studies, including X-rays, 
should be performed.  After review of the 
veteran's service medical records and all 
post-service evidence of record, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current right ankle 
disability is causally related to the 
veteran's service or to any incident of 
service.  In addition, the examiner 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any current right ankle 
disability was caused or chronically 
worsened by the veteran's service-
connected residuals of a fracture of the 
left ankle.  Send the claims folder to 
the examiner for review of pertinent 
documents.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





